Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 21 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Sir,
N York April 21st. 1800

I have received your two letters of the tenth and eleventh instant.
You will have been informed by the General order, before this, of the appointment of Major Beall as Deputy Inspector General.
I consider it as entirely within your competency to order the seventh regiment as well as the tenth or any other annexed to your command to repair to your Head Quarters wherever they may be.
I do not think it proper that men of colour should be enlisted, but it is certainly proper in itself that persons who can be useful in instructing others should be retained, on a special compensation, for the purpose. However I have written on the subject to the S of War, the strictness sometimes excessive of the Accounting officers rendering me very anxious in authorizing expenses out of the regular course.
Your remarks relative to the case of Captain Sparks perfectly conform to some that I have made in reply to a similar application. However disposed I might have been to satisfy the request of Governor Sevier yet I could not think it proper to depart from the general rule which has been established.
G. Pinckney

